 


Exhibit 10.156


*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.
 
THIRD AMENDMENT TO
CONTRACT FOR ALASKA ACCESS SERVICES
 
This Third AMENDMENT to the CONTRACT FOR ALASKA ACCESS
 
SERVICES is made as of this 27 day of Feb, 1998, between
 
GENERAL COMMUNICATIONS, INC. and its wholly owned subsidiary GCI
 
COMMUNICATION CORP., an Alaska corporation (together "GCI") with offices located
at 2550 Denali Street, Suite 1000, Anchorage, Alaska 99503-2781, and MCI
TELECOMMUNICATIONS CORPORATION ( "MCI" ) with offices located at 1801
Pennsylvania Avenue, N.W., Washington, DC 20006.




 
WHEREAS, GCI and MCI entered into a contract for ALASKA ACCESS SERVICES,
effective, as of January, 1 1993 and


 
WHEREAS, GCI and MCI desire to amend the Contract,


 
NOW, THEREFORE, for good and valuable consideration, the receipt and
 
sufficiency of which are hereby acknowledged, GCI and MCI agree as follows:


 
1.       Paragraph 2. B. (2) of the contract shall be deleted and the following
inserted
in its place:
 
(2) MCI Southbound Traffic. MCI Southbound Traffic ( except for ***) shall be
charged at the following rates per minute in the appropriate periods:
 
Date                                             Rate in Dollars
 
March 1, 1998                                             ***
 
January 1, 1999                                           ***
 
January 1, 2000 & thereafter                         ***


 
There shall be no time of day discount. *** shall pay the *** access and Alascom
interchange charges for MCI Southbound Traffic.


 
Any query charges associated with the routing of MCI Southbound Traffic, *** FCC
Docket #86-10, will be passed on to ***.

 
 

--------------------------------------------------------------------------------

 







 
2. All other terms and conditions of the Contract remain unchanged by this
Amendment and are in full force and effect.
 
3. This Amendment will be effective on March 1, 1998
 
4. This Amendment together with the Contract is the complete agreement of the
parties and supersedes all other prior contracts and representations concerning
its subject matter. Any further amendments must be in writing and signed by both
parties.
 
IN WITNESS WHEREOF, the parties hereto each acting with proper authority have
executed this Amendment on the date indicated below.


MCI COMMUNICATIONS COMPANY


By: /s/ Donald T. Lynch


Printed Name: Donald T. Lynch


Title: Senior Vice President




GCI COMMUNICATION CORPORATION


By: /s/ Richard Westlund


Printed Name: Richard Westlund


Title: V.P. Carrier Relations

 
 

--------------------------------------------------------------------------------

 
